Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11 and 12 are objected to because of the following informalities:  
Claim 1 states A switch control system comprising a switching member  should state A switch control system comprising: a switching member.  
Claim 11 state Vehicle, wherein the vehicle comprises a switch control system according to claim 11 should state A Vehicle, wherein the vehicle comprises a switch control system according to claim 1. Further the indentations (“-”) should be deleted.  
Claim 12 states Vehicle according to claim 11, wherein the vehicle is a hybrid vehicle should state The Vehicle according to claim 11, wherein the vehicle is a hybrid vehicle. 
Appropriate correction is required.

Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimane (US 2003/0029654) in view of  Kurita (US 2013/0268158)
Regarding claim 1, Shimane teaches a switch control system (see Fig. 2) comprising 
a switching member (see 24a and 24b, Fig. 2), a high voltage load (see 40, Fig. 2), 
a high voltage energy storage (see 10, Fig. 2), a bi-directional DC/DC-converter operatively connected to the switching member (see 30a, Fig. 2 ), a high-voltage capacitor operatively connected to the high-voltage load (see 31, Fig. 2), and a low voltage energy storage operatively connected to the bi-directional DC/DC-converter (see 60, Fig. 2), wherein the switching member is adapted to connect and disconnect the high voltage energy storage to and from the high voltage load (see para 0008, 0067), wherein the bi-directional is configured to pre-charge the high-voltage capacitor to a predefined voltage value from the low voltage energy storage before the switching member is closed (see 0013 and 0014).
However Kurita in the same filed teaches that it is know to discharge the high-voltage capacitor to the low voltage energy storage when the switching member has been opened (see para 0024 and 0025 Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimane with the teachings of Kurita by having discharge the high-voltage capacitor to the low voltage energy storage when the switching member has been opened in order to maximize energy that is tored and regenerated in addition to protecting uses in the case of a accident by fully discharging components such as capacitors that can shock uses is a charge is not properly discharged.    
Regarding claim 2 Shimane in view of Kurita disclose  wherein the system comprises a first voltage sensor operatively connected to a first side of the switching member and a second voltage sensor operatively connected to a second side of the switching member (see 32 Fig. 2).
Regarding claim 3 Shimane in view of Kurita disclose wherein the system comprises a control unit adapted to receive voltage values from the first voltage sensor and the second voltage sensor, to determine the predefined voltage value and to control the switching member in dependency of the determined predefined voltage value (see para 0106-0118, Fig. 2).
Regarding claims 4, 5, 6 and 7 the combination teach switch control system witch a predefined voltage value (see 0013 and 0014). Yet do not disclose 
(4) wherein the predefined voltage value is dependent on the voltage of the high-voltage energy storage.
(5) wherein the predefined voltage value is equal to the voltage of the high-voltage energy storage.
(6) wherein predefined voltage value differs from the voltage of the high-voltage energy storage by less than 1%.
(7) wherein predefined voltage value is higher than the voltage of the high-voltage energy storage.
However assigning a particular value to the predefined voltage value alone is not considered novel nor inventive and would flow naturally to one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination by having;
(4) wherein the predefined voltage value is dependent on the voltage of the high-voltage energy storage.
(5) wherein the predefined voltage value is equal to the voltage of the high-voltage energy storage.
(6) wherein predefined voltage value differs from the voltage of the high-voltage energy storage by less than 1%.
(7) wherein predefined voltage value is higher than the voltage of the high-voltage energy storage.
since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
In addition, applicant has not disclosed that the particular claimed values solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any value that is within the normal operating values of the system components.  
Regarding claim 9 Shimane in view of Kurita disclose wherein the bi-directional DC/DC converter is configured to charge the low-voltage energy storage from the high-voltage capacitor (see 0080, Fig. 2).
Regarding claim 10 Shimane in view of Kurita disclose wherein the bi-directional DC/DC converter is configured to charge the low-voltage energy storage from the high-voltage capacitor when the switching member has been opened (see 0080, Fig. 2).
Regarding claim 11 Shimane in view of Kurita disclose Vehicle, wherein the vehicle comprises a switch control system according to claim 1 (see 0002, Fig. 2).
Regarding claim 12 Shimane in view of Kurita disclose wherein the vehicle is a hybrid vehicle (see 0002, Fig. 2).
Regarding claim 13 Shimane in view of Kurita disclose a method for charging and discharging a high-voltage capacitor in a vehicle comprising a high voltage load with a high-voltage capacitor, and a high voltage energy storage, comprising the steps of:
pre-charging the high-voltage capacitor to a predefined voltage value with a bidirectional DC/DC-converter from a low voltage energy storage before the vehicle is started, connecting the high voltage energy storage to the high voltage load with a switching member when the voltage difference between the input side and the output side of the switching member is below a predefined value, disconnecting the high voltage energy storage from the high voltage load after the vehicle is stopped, and discharging the high-voltage capacitor with the bidirectional DC/DC-converter to the low voltage energy storage  (Please see Rejection of claims 1).
Regarding claim 14 Shimane in view of Kurita disclose where the predefined voltage value is higher than the voltage of the high-voltage energy storage at one start moment of the vehicle, and that the predefined voltage value is lower than the voltage of the high-voltage energy storage at another start moment of the vehicle (see Fig. 12A and 12B).
Regarding claim 15, Shimane in view of Kurita disclose comprising the additional step of: waiting a predefined time interval before the high-voltage capacitor is discharged with the bi-directional DC/DC-converter (see Fig. 12A and 12B).
Regarding claim 16 Shimane in view of Kurita disclose comprising the additional step of: charging the low-voltage energy storage with the bidirectional DC/DC-converter from the high-voltage capacitor (see 0080, Fig. 2).
Regarding claim 17 Shimane in view of Kurita disclose wherein the step of charging the low-voltage energy storage with the bidirectional DC/DC-converter from the high-voltage capacitor is performed after the step of charging the low-voltage energy storage with the bidirectional DC/DC-converter from the high-voltage capacitor (see Fig. 12A and 12B).
Regarding claim 18 Shimane in view of Kurita disclose wherein the step of charging the low-voltage energy storage with the bidirectional DC/DC-converter from the high-voltage capacitor is performed after the step of disconnecting the high voltage energy storage from the high voltage load after the vehicle is stopped (see Fig. 12A and 12B).
Regarding claim 19 Shimane in view of Kurita disclose performing the steps of claim 13, 
Yet do not disclose a non-transitory computer readable medium storing a computer program comprising program code for when said program is run on a computer.
However, the major functions are orchestrated by and electronic control unit (ECU) as disclosed in the prior art. ECU are known in the art to include a microcomputer, which is programmed to perform various routines, and operate switches and direct power flow within the system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination by having a non-transitory computer readable medium storing a computer program comprising program code for when said program is run on a computer since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.  KSR International Co. v Teleflex Inc., 550 U.S. 390, 82 USPQ2d 1385, 1395-97 (2007).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimane and Kurita in further view of Hasegawa (US 2002/0140397). 
Regarding claim 8, Shimane in view of Kurita disclose the system of claim 1, yet do not disclose wherein the low-voltage energy storage consists of a first lead-acid battery and a second different low-voltage energy storage.
However, Hasegawa in the same field of vehicle power systems art teaches the low-voltage energy storage consists of a first lead-acid battery and a second different low-voltage energy storage (see13a and 13b para 0077, Fig. 2) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination by having low-voltage energy storage consists of a first lead-acid battery and a second different low-voltage energy storage in order to provide redundant reliable power at low cost that can be used when additional power is need. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             August 13, 2022